Citation Nr: 0424927	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal 
ulcer, status post gastrectomy, currently rated as 60 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a February 1969 rating decision, the RO granted service 
connection for duodenal ulcer, post operative, and assigned a 
60 percent disability rating.  The Board recognizes that a 
disability rating of 60 percent or more for duodenal ulcer 
has been in effect since February 1969 and is protected under 
38 C.F.R. § 3.957.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran 1) of the 
evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102, 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In April 2001, the Board remanded the case, in pertinent 
part, for the RO to provide the veteran with a VCAA letter.  
On review of the claims folder, it does not appear that the 
veteran has received a VCAA letter notifying him of the 
appropriate information regarding his claim for an increased 
evaluation and his TDIU claim.  In November 2003, the Board 
undertook further development.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an evaluation in excess of 
60 percent for duodenal ulcer, status 
post gastrectomy and his TDIU claim.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation in excess of 
60 percent for duodenal ulcer, status 
post gastrectomy, to include 
consideration of whether the claim should 
be submitted to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
(2003).  The RO should also readjudicate 
the veteran's TDIU claim.  All applicable 
laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




